Citation Nr: 0726781	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  02-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic 
respiratory disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1962 to June 
1966.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in October 2002 and March 2003.

During the course of the current appeal, the veteran has 
withdrawn the issue of entitlement to service connection for 
a skin disorder (actinic keratoses).

In January 2006, the Board remanded the case for additional 
development, to include medical opinions. 


FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
finding that the veteran has any acquired psychiatric 
disorder of service origin, including PTSD.

2.  The competent and probative evidence of record is against 
finding that a chronic respiratory disorder, including 
chronic obstructive pulmonary disease (COPD) or pulmonary 
tuberculosis (PTB), was manifested in service or within the 
requisite presumptive period thereafter, and such a disorder 
is not shown to be related to the veteran's service.  


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder, including PTSD, which is of service origin.  38 
U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2006).  

2.  Service connection for chronic respiratory disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a claim for service connection for 
respiratory problems and PTSD in October 2002.  A rating 
action by the VARO in March 2003 denied service connection 
for PTSD on the basis that clinical records did not show that 
he had the claimed disorder.  The veteran filed a notice of 
disagreement, and in November 2003, elected the DRO process.  
An SOC on the respiratory disorder had been issued in October 
2002, and he filed a Substantive Appeal in November 2002 and 
another in June 2004.  SOC's were also issued on the PTSD and 
respiratory claims in May and July 2004.  His PTSD Appeal was 
filed on a VA Form 9 in July 2004.

After the Board remand, evidentiary development was 
undertaken and another SOC was issued in March 2007.  By way 
of RO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information has been provided, in the March 2007 SSOC.  
Therefore, any presumption of error as to VCAA notice has 
been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Certain chronic diseases may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year after separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's separation.  38 C.F.R. §§ 
3.307(a)(3).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

Asnoted above, where the claimed stressor is not related to 
combat, credible supporting evidence is required and the 
appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor.  See Dizoglio v. Brown, 
supra.  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective standard, requiring a stressor 
that would evoke an adverse reaction in almost anyone, to a 
subjective standard, requiring a traumatic event and response 
involving intense fear, helplessness, or horror, with the 
question of whether a claimed stressor was severe enough to 
cause PTSD in a particular individual now being a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Psychiatric Disability, to include PTSD

The veteran's available service records are in the file.  He 
had no complaints or clinical findings of any mental health 
concerns.  His 201 (personnel) file confirms his having been 
overseas for 3 years; indicates he was not given Vietnam-
service related decoration; contains no report of his having 
served in the Republic of Vietnam; and confirms his 
assignment on the USS GUNSTON HALL.  His primary military 
occupational specialty was as an electrician, and the records 
show he had two non-judicial punishment incidents.

Post-service clinical data indicates that in July and August 
1985, he was admitted to hospitalization after a sudden onset 
of psychotic behavior.  On admission, it was noted that he 
had a long history of alcohol abuse and had been drinking and 
"drugging", the specific drug not being identified.  He 
reported he had tried to stop drinking.  His family, who had 
brought him to the hospital, said he had been working in the 
sun and they thought he had had a heat stroke along with his 
other emotional problems, including auditory hallucinations.  
He had earlier been seen as an outpatient, which he refused, 
but the family had returned him to be hospitalized.  After 
eventual detoxification, and agreeing to ongoing marital 
counseling, he was felt to have improved sufficiently to be 
released.  The diagnosis was substance abuse mixed with 
hallucinosis.

He underwent a VA psychiatric evaluation and Social and 
Industrial Survey (SIS) in January 1986, the entire report 
from which is of record.  The psychiatrist noted that the 
earlier acute psychotic episode theory did not seem to fully 
explain his symptoms.  It was suggested that he might had had 
latent schizophrenic condition which had been aggravated by 
his alcohol withdrawal, and that the disorder might have been 
hidden for years by his steady alcohol masking the emergence 
of psychotic symptoms.  On the SIS he indicated that in 
addition to having been drinking, he had used both pot and 
speed.  On both assessments, he was reluctant to describe his 
mental health situation.  Schizophreniform disorder, mostly 
resolved but still requiring prophylactic medication, was the 
diagnosis.  He was to continue in his group therapy.  He said 
he was no longer drinking excessively.

On VA outpatient psychiatric assessment in August 1999, it 
was noted that he had long worked intermittently as a roofer; 
that he had been unable to find employment and needed to have 
an income; and that he had been reportedly told that "the 
only way I stood a chance of getting a pension from here is 
to get into a PTSD group".  On direct inquiry as to why he 
thought he had PTSD, he specifically said that he did not 
think he had PTSD, and did not have any of the symptoms.

On a visit in March 2000, he said that he had previously been 
scheduled for a psychiatric examination but it had been 
cancelled and never rescheduled.  He said he continued to use 
alcohol and occasionally marijuana for pain.  He said he had 
twice been in-country in Vietnam, unloading materiel, but had 
not seen any combat.

As noted in the prior Board remand, the veteran has been 
hesitant to discuss his claimed stressors, including during 
treatment evaluations, although he has provided a list of 
several incidents during which he asserts he was in Vietnam 
(or nearby) and which he alleges had adverse impacts upon him 
and the others around him.

The veteran asked for additional time to obtain "buddy 
statements", and although encouraged by the Board to do so, 
and given ample time to do so, he has produced none.

As also noted in the prior Board remand, now of record is a 
comprehensive PTSD questionnaire wherein the veteran itemizes 
various incidents he felt were stressful in service.  The 
veteran has also obtained a comprehensive Deck Log of the USS 
GUNSTON HALL (LSD-5) as relates to activities in the vicinity 
of Vietnam when he was aboard.  Additional similar documents 
have been introduced into the file since then.

VA outpatient treatment records show that he attended PTSD 
sessions, and on one or more occasions, a historical notation 
was made that he had, among other disabilities, PTSD.  None 
of these notations were accompanied by any psychiatric 
evaluation to support the finding other than by history.

A VA psychiatric evaluation was undertaken in August 2003 on 
a Court Order.  He said his only mental health 
hospitalization had been in the mid-1980's when had had 
hallucinations and was using marijuana; he said he took 
medications for eight months and then discontinued them.   He 
reported starting using alcohol and marijuana at age 17, and 
declined to give more details.  

In February 2004, he underwent an evaluation at which time he 
said he had no significant problems.  He detailed his earlier 
probation after having violated a restraining order.  The 
examiner said he seemed depressed.   The clinical assessment 
was of alcohol abuse and dysthymia.  

In March 2004, when asked why he wanted to be in a PTSD 
group, he was unable to identify his reasons.  As for 
stressors, he said it was simply "being there".  He 
indicated he wanted to pursue the group because of his 
probation.

Pursuant to the Board's remand, the veteran underwent a 
special VA psychiatric evaluation in September 2006, a full 
report of which is of record.  He was interviewed for several 
hours.  He refused to go into the details of his military 
experience.  His history was recorded and records reviewed.  
The examiner concluded that on Axis I he had polysubstance 
abuse/dependence, less now than in the past; and under Axis 
II, a personality disorder, NOS (not otherwise specified).  
It was specifically opined that his personality disorder 
seemed to have been present prior to service, and may have 
been made worse by alcohol and drug use.  The examiner felt 
that PTSD needed to be ruled out, commenting, however, that 
there was no basis in either his stressors or symptoms for 
diagnosing PTSD.

The veteran has now claimed that he has PTSD, notwithstanding 
denying it on several prior occasions, as identified above.  
In any event, while he is free to provide observations as to 
his ongoing mental health, diagnosis is something which 
requires medical expertise, and there is no indication that 
he has such training.  It is also noted that on several 
occasions, he has been seen in a PTSD group, at his own 
request, and on several occasions, clinical records have 
noted a diagnosis of PTSD by history.  However, not one of 
those notations is shown to have been supported by a clinical 
evaluation, but rather each was a notation of a history 
primarily as provided and repeated by him.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. July 
3, 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence has potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the Board 
does not believe that PTSD, as contrasted to symptoms which 
the veteran may describe, is subject to lay diagnosis.  A 
layperson is not capable of discerning what disorder his 
symptoms represent, in the absence of any specialized 
training.  

In general, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
No. 05-0468 (Vet. App. June 21, 2007).  However, where the 
evidence fails to show chronicity of the claimed disorder at 
any time, that holding would not be applicable.

In the present case, notwithstanding the veteran's current 
contentions to the contrary, PTSD has never been diagnosed by 
appropriate psychiatric evaluation.  The recent VA 
examination, conducted pursuant to the Board remand, and 
specifically targeted to determine the nature of his 
psychiatric impairment and whether it is attributable to 
service, was a qualified medical assessment, based on the 
overall record; and in this case, not only indicates that he 
does not now have the diagnosis of an acquired psychiatric 
disorder to include PTSD, but has not had such an acquired 
disorder attributable to service.  

The Board notes than in the mid-1980's, nearly 20 years after 
service separation, the veteran had an episode (while 
drinking and/or endeavoring to precipitously stop drinking, 
and taking drugs) which had quasi-psychotic overtones, and 
apparently resolved after some care and time.  Nonetheless, 
he does not now have a psychosis and, in fact, it is not 
confirmed that psychosis was ever an appropriate diagnosis.  

He may well have a personality disorder (to include a latent 
schizophrenia as identified on recent assessment).  The Board 
notes that developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation.  
Thus, generally speaking, a personality disorder cannot be 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.9.  The VA 
General Counsel has held that service connection may not be 
granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.306, 4.127.  In this case, there is nothing at all in the 
record to reflect that any pre-service personality disorder 
was increased in or as a result of service, nor was there any 
acquired psychiatric disability superimposed thereon as a 
result of service.

And finally, based upon current clinical findings, although 
he has had a history of symptoms seemingly reflecting 
periodic dysthymia, depression, anxiety, etc., there is no 
current presence of an acquired anxiety neurosis which can be 
attributed to service.  His alcohol and drug abuse is not the 
result of service, and in any event, is not an acquired 
psychiatric disability which is in any way attributable to 
service.  In that regard, the evidence is not in balance, and 
a reasonable doubt is not raised.  

IV.  Respiratory Disability

Service medical records show that on the veteran's entrance 
examination, in early October 1962, he reported a history of 
having had occasional pain in his chest and occasional 
sinusitis.  His chest X-ray was reportedly normal.  A 
purified protein derivative (PPD) test done on October 15, 
1962, was normal.  In December 1963, he experienced epistaxis 
associated with inflammation of the nasal mucosa, due to 
acute rhinitis.  Chest X-rays in September 1964, December 
1965 and May 1966 were negative.

VA clinical records show no respiratory problems for years 
after service.  In late 2000, he was seen at private and VA 
facilities after an episode of hemoptysis, but one chest X-
ray appeared unremarkable.  Another radiology report from 
December 2000 showed evidence of some old small areas of 
granulomatous disease and bronchitis was also to be ruled 
out.  At VA, he refused PPD testing.  When seen after the 
coughing-up blood episode, he had no associated chest pain or 
shortness of breath.  Sinus films showed an impacted tooth 
extending into the maxillary antrum.  He said he had long had 
a smoker's cough, and had previously had a positive PPD.  

On private evaluation in early 2001, it was noted that he had 
been a roofer for 25 years, during which time he was exposed 
to asbestos materials.  He also admitted to an 80-pack-year 
smoking habit.  He said he had a history of COPD but no tests 
to confirm that; his PPD was reportedly positive some 20 
years before, but he had not been given INH and had no 
history of active PTB.  Bronchoscopy was undertaken among 
other tests.  The calcified lesion area was confirmed in the 
left upper lobe as well as mild centrilobar emphysema.  In 
April 2001, he said that he continued to have morning 
nosebleeds and he had chest pain.  He later said that the 
latter might have been a flare-up of an old football injury 
which involved his rib.

On another visit in October 2001, he was noted to have 
dyspnea on exertion and a cough.  His lung sounds were clear.  
His wife gave a history of taking INH (Isoniazid) in 1983 
because "she was born in a TB sanitarium".  The veteran 
refused PPD testing although he alleged that he tests PPD 
positive.

A historical notation was made in October 2002 that he had 
COPD although additional testing was not reported.  On 
several other occasions, he said he had a history of positive 
PPD some 20 years earlier.  He had completed a VA smoking 
cessation program.

In a statement submitted in May 2002, the veteran said that 
he had long been a roofer but that he had been told by his 
employer that the actual asbestos exposure therein was 
limited.

Pursuant to the Board's remand, the veteran underwent a 
special pulmonary evaluation in October 2006.  His 
respiratory history was noted.  It was felt that the 
granuloma in the left upper lobe was consistent with a prior 
history of tuberculosis although it was not clear that this 
had ever progressed to clinical PTB.  It was felt that the 
negative PPD findings represent a disparity between his 
verbal history and the records.  Pulmonary function testing 
showed minimal obstructive airways defect and mild diffusion 
defect  The examiner felt that his longstanding history of 
cigarette smoking was far and above the most damaging thing 
that could occur over a long period of exposure, and that it 
was less likely as not that tuberculosis caused any 
significant abnormality of pulmonary function; and it was as 
likely as not that the low grade impairment of respiratory 
function measured on pulmonary function testing was 
predominantly the result of smoking cigarettes.

The veteran alleges that he had a positive PPD test in 
service; this is not borne out by the objective data of 
record.  The only report of an in-service PPD test was 
negative.  There is nothing in the file to indicate that he 
had further tests, or that if he did, that they were positive 
in service.  However, for purposes of discussion, it must be 
noted that even if he had had a positive PPD in service, a 
positive PPD test is not itself a disability but rather a 
laboratory finding used in exploring a possible diagnosis of 
tuberculosis, specifically a test for exposure to 
Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  
Parenthetically, a PPD test may well become positive in a 
given instance after secondary environmental exposure to PTB 
in someone else, and in that case is reflective merely of 
exposure not active infection.  In this case, while it is 
substantively immaterial to the claim at hand [e.g., as to 
whether he developed a respiratory disorder of service 
origin], it is noted that the veteran's wife reported to at 
least one VA examiner that she is PPD positive, having been 
raised in a PTB sanitarium.

In service, the veteran's chest X-rays in service were 
repeatedly negative; and although he had a pre-service 
history of chest pain, there is no sign of in-service 
aggravation thereof or of any in-service chest disorder or 
any chronic respiratory disability of service origin.  And 
while he apparently developed signs of PTB at some point 
after service, based on clinical findings well after the 
fact, there is no indication as to when or whether the 
disease was ever active, or that there was a diagnosis of 
active tuberculosis confirmed by approved methods in service 
or within the first three years after service.

VA outpatient records until March 2000 show no respiratory 
complaints.  At that time, he was described as having 
moderately severe COPD, and was advised to stop smoking.  He 
has otherwise been diagnosed as having emphysema.  In any 
event, while he is able to provide observations as to his 
health, there is no evidentiary support for finding that any 
current chronic respiratory problem is of service origin.  So 
regardless of whether he had PTB at some point more than 
three years after service; whether his PPD was positive; 
whether he does or does not now have COPD; in none of these 
instances was the disability a result of service.  In fact, 
while medical experts suggest that it is most likely that his 
long term smoking caused his currently mild respiratory 
distress, there is no need to render such a conclusion since 
in any event, the current respiratory problems are not 
associated with service, whatever their etiology and 
causation.  As above, the evidence is not in approximate 
balance so as to raise a reasonable doubt.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), is denied.

Service connection for a chronic respiratory disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


